On Petition for Rehearing.
The Court having heretofore sustained the motion of the defendant to require the plaintiff to furnish a bill of particulars, and the plaintiff having filed a petition for rehearing, and the Court having considered the petition for rehearing, together with briefs of counsel for the respective parties, is of the opinion that the petition for rehearing should be, and the same is hereby, denied.
The Court is of the opinion, however, that the information sought in the third particular of defendant’s motion, to-wit, “A description in detail of any shipments in interstate commerce to other states”, is information within the knowledge of the defendant, and that the former order is hereby modified so as to relieve the plaintiff from furnishing a description in detail of any shipments in interstate commerce to other states, but that the said order shall in all other respects remain in full force and effect.
It is further ordered that the plaintiff furnish said bill of particulars in not less than thirty days from the date hefeof and that a copy of such bill of particulars be furnished counsel for the defendant, and that the defendant shall plead to said complaint within fifteen days after the furnishing of said bill of particulars.